Citation Nr: 0510374	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  97-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a left wrist ganglion 
cyst, currently evaluated as 10 percent disabling, to include 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two acquaintances


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
February 1989.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center in Wichita, Kansas (RO).  That 
decision, in pertinent part, denied an evaluation in excess 
of 10 percent for the veteran's service-connected left wrist 
disability.  The Board remanded the claim in March 1999 and 
December 2003 decisions.  The claim again returns to the 
Board for appellate review.

During the pendency of this appeal, by a rating decision 
issued in December 2004, service connection was granted for a 
neuroma, left wrist, with paresthesias, and that disability 
was evaluated as 30 percent disabling.  The record before the 
Board does not reflect that the veteran has disagreed with 
any aspect of this grant of service connection, although the 
Board notes that the file was transferred to the Board before 
expiration of the period allowed by statute for timely 
disagreement or appeal.  No issue regarding a neuroma, left 
wrist, secondary to a ganglion cyst, left wrist, is before 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The veteran's recurrent left wrist ganglion cyst is 
manifested by a 2-centimeter (cm) by 2-cm irregular mass, 
diagnosed as a neuroma, under a 4-cm transverse painful scar 
over the dorsum of the left wrist.

3.  Although the veteran has limitation of motion of the left 
wrist, weakness of grip in the left hand, fatigability and 
lack of endurance of the muscles of the left hand, and giving 
way of the muscles of the left hand, all symptoms other than 
pain at the site of the scar on the dorsum of the left wrist 
have been attributed to the neuroma of the left wrist, for 
which a separate grant of service connection has been 
awarded.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
recurrent ganglion cyst, left wrist, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.118, Diagnostic Code 7804, 4.124, Diagnostic Code 
8515 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7806, 
7819 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her recurrent left ganglion cyst is 
more disabling than the assigned current evaluation, a 10 
percent evaluation, reflects.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for an increased evaluation for a ganglion cyst, the 
subject of this appeal, was submitted in May 1996, several 
years prior to the enactment of the VCAA, but no final 
decision had been rendered at the time of enactment of the 
VCAA, so the VCAA is applicable to this claim.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initially, in the April 1997 rating decision issued to the 
veteran, the veteran was advised of the criteria for an 
increased evaluation for a ganglion cyst, left wrist.  The RO 
issued several additional notifications to the veteran 
regarding this claim, including a June 1997 statement of the 
case (SOC), an April 1998 supplemental statement of the case 
(SSOC), and communications in connection with a personal 
hearing conducted in September 1997.  

By a Board decision issued in March 1999, the veteran was 
notified, in essence, of the evidence still needed to 
substantiate her claim.  In September 2003, the Board advised 
the veteran that the criteria for evaluating scars had been 
revised.  The veteran identified additional evidence.  
Following the decision in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the veteran's claim was remanded for consideration of 
the additional evidence by the agency of original 
jurisdiction.  However, the Board's September 2003 letter to 
the veteran is effective to notify her of the revision of the 
regulations addressed.

In September 2004, the Appeals Management Center (AMC) 
notified the veteran that additional VA examination would be 
conducted.  In January 2004, the AMC advised the veteran of 
the status of her appeal, including what evidence had been 
received.  The AMC advised the veteran as to what evidence VA 
was responsible to obtain and what her responsibility was to 
identify and submit evidence.  The letter advised the veteran 
that she could submit or obtain evidence up to one year from 
the date of the January 2004 letter.

In a SSOC prepared in December 2004 and issued in January 
2005, the AMC advised the veteran of the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA, and which also explained, at great length, the 
criteria applicable for evaluating scars prior to August 30, 
2002, and the criteria for evaluating scars as revised, 
effective August 30, 2002, including the criteria under 
Diagnostic Codes 7804, 7805, 7806, and 7819.

The veteran was afforded VA examinations of the left wrist in 
January 1997, May 1999, and in October 2004.  In addition, 
the veteran testified at a personal hearing conducted in 
October 1997.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Although one year has not yet elapsed since the veteran was 
most recently advised of the provisions of 38 C.F.R. §  
3.159, the Board is not precluded from completing appellate 
review.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim for an 
increased evaluation.  The notifications advised the 
appellant to identify or submit any relevant evidence, and 
the appellant did request additional VA examination, submit 
statements, and provide testimony at a personal hearing.  The 
content of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b).  
In particular, the veteran was provided the complete text of 
38 C.F.R. § 3.159 in January 2005.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, as 
well as the text of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds that the claimant has indeed been notified 
that she should provide or identify any and all evidence 
relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an increased evaluation for left wrist ganglion cyst may 
proceed, consistent with the VCAA.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Law and regulations applicable to a claim for an increased 
evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id. at 
262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected ganglion cyst, left (non-
dominant, or minor) wrist, is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8515 and § 4.118, DC 7804.  The criteria established in 
DC 8515 provide that mild incomplete paralysis of the median 
nerve of the non-dominant hand warrants a 10 percent 
evaluation.  Moderate incomplete paralysis of the median 
nerve of the minor hand warrants a 20 percent evaluation, and 
severe incomplete paralysis of the median nerve of the minor 
hand warrants a 40 percent evaluation.  Complete paralysis of 
the median nerves of the minor hand, with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, warrants a 60 
percent evaluation.  

The Board observes that the words "mild", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence.  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  

At the time that the veteran submitted this claim, applicable 
regulations for scars provided that a 10 percent evaluation 
was assigned for superficial scars that are poorly nourished 
with repeated ulceration or that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804 
(1996).  Other scars were to be rated on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805.

The Board takes note of amendments to the amended criteria 
for rating the skin, effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  The new criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head face, or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
7804).  Otherwise, scars are rated on the limitation of 
motion of the affected part.  38 C.F.R. § 4.118, DC 7805 (as 
effective from August 30, 2002). 

Other DCs under 38 C.F.R. § 4.118 are also potentially 
applicable to this claim.  DC 7819, as in effect prior to 
August 30, 2002, provided that benign new skin growths of the 
skin are evaluated on the basis of any related scars, 
disfigurement, and so forth.  Id.  The criteria under DC 7819 
are unchanged by the revisions effective in August 2002.  

Factual background

On VA examination conducted in January 1997, the veteran 
provided a history of removal of a ganglion cyst during 
service in 1982.  In 1988, left-hand pain and weakness 
returned.  A recurrent left wrist ganglion cyst was removed 
in 1992.  The veteran reported persistent left grip weakness, 
left wrist tenderness, and decreased range of motion of the 
wrist following that surgery.  There was a surgical scar over 
the dorsal, left wrist, and some tenderness to palpation over 
the surgical scar site.  There was also tenderness over the 
anterior wrist.  There were no atrophic changes.  There was 
variable loss of sensation to pinprick, in no clear anatomic 
distribution, over the distal left upper extremity. 

At her October 1997 personal hearing, the veteran testified 
that she had difficulty performing simple tasks, such as 
washing dishes or buttoning clothing, with her left hand.  
She described an instance in which she was standing and 
leaned on her left arm and hand, and her hand gave way, 
causing her to fall.  She testified that the scar was tender 
and painful because surgery was done twice in the same 
incision area.

On VA examination conducted in May 1999, the veteran reported 
cold sensitivity and pain in her left wrist over the scar 
secondary to removal of two ganglion cysts on the dorsal 
aspect of her left wrist.  She reported that she avoided 
heavy lifting.  There was no focal atrophy in the muscles of 
the median nerve distribution.  Grips were equal bilaterally.  
She had no Tinel's sign at the right or left wrist.

In November 2003, the veteran submitted medical evidence not 
previously of record.  She also asserted that she had 
received treatment for her wrist at the Irwin Army Medical 
Center in Fort Riley, Kansas and at the VA Medical Center 
(VAMC) in Topeka, Kansas.  The Board's December 2003 Remand 
directed that the veteran's treatment records be sought from 
the Irwin Army Medical Center in Fort Riley, Kansas, and 
directed that the veteran's complete clinical records at that 
facility through May 2002 be obtained, and that the veteran's 
treatment records from May 2002 be obtained from the Topeka, 
Kansas VAMC.  Additional records were received from the Fort 
Riley Medical Center in April 2004.  In addition, further VA 
clinical records were also obtained.

On VA examination conducted in October 2004, the veteran 
provided a history of recurrent ganglion cyst, left wrist, 
first removed at Fort Knox in 1982, with recurrence.  The 
examiner noted that the veteran had been advised to have the 
current manifestations of the recurrent ganglion cyst 
removed, but the veteran had declined.  The veteran reported 
that her left wrist was not unstable, but reported that the 
muscles would give way when she was carrying things.  There 
was significant easy fatigability and lack of endurance.  She 
reported flare-ups, particularly when it was cold and rainy 
or when she overworked the wrist.  She reported paresthesias 
with compression on the area.  She reported that she was 
unable to carry anything for any length of time.  She 
reported that she was unable to engage in any hobbies, after-
work activities, or housework that involved use of the left 
hand.  The left wrist had few wrinkles.  There was some 
swelling.  A 4-cm transverse scar was noted over the dorsum 
of the left wrist.  This was well-healed.  A 2-cm by 2-cm, 
somewhat irregular, mass was noted underlying the transverse 
scar.  Range of motion of the wrist was limited in both 
extension and flexion.  On the ulnar side of the incision and 
slightly proximal to it, there was marked paresthesia, which 
could be elicited with relatively minor pressure.  Sensation 
was normal on the palmar surface of the hand.  However, on 
the dorsal aspect of the hand, there appeared to be some 
hypersensitivity.  The strength of the wrist was reduced.  
Finger flexion was also reduced in strength.  Radiologic 
examination of the wrist conducted one year earlier had been 
normal.  EMG (electromyogram) examination of both hands 
conducted in July 2004 disclosed no abnormality.  The 
examiner concluded that the veteran had a recurrent ganglion 
on the dorsum of the left wrist, status post excision times 
two, with a neuroma of the left wrist secondary to excision 
of the ganglion.

Additional VA clinical records obtained following the 
December 2003 Remand disclosed manifestations of the 
recurrent ganglion cyst, left wrist, consistent with the 
report of the examination conducted in October 2004.  These 
records are devoid of description of any symptoms of the 
ganglion cyst other than those described in the October 2004 
VA examination report.

Analysis

The competent evidence of record establishes that the veteran 
currently has a mass at the site of the prior excisions of a 
ganglion cyst, left wrist.  She has limitation of motion of 
the left wrist and hand, weakness of grip in the left hand, 
fatigability and lack of endurance of the muscles of the left 
hand, and giving way of the muscles of the left hand.  She 
complains of pain and tenderness at the site of the 4-cm scar 
on the dorsum of the wrist through which the veteran's 
ganglion cyst and recurrence of that cyst were removed.  

However, all left wrist and hand symptoms other than pain at 
the site of the scar on the dorsum of the left wrist have 
been attributed to the neuroma of the left wrist, and a 
separate grant of service connection has been awarded for 
that disability, which has been evaluated as 30 percent 
disabling.  The evidence does not indicate, and the veteran 
does not appear to contend, that there is any neurological 
impairment, complete or incomplete, of the left hand other 
than the disability of the left median nerve, which has been 
considered in the assignment of a separate grant of service 
connection for a neuroma and the assignment of a 30 percent 
evaluation for a left wrist neuroma.  

Because the veteran's nerve symptomatology has been 
considered in the assignment of a 30 percent evaluation for 
service-connected neuroma, left-hand, the neurologic symptoms 
of the left wrist and hand cannot be the basis for an 
evaluation in excess of 10 percent for the ganglion cyst, 
left wrist.  

The limitation of motion, fatigability, diminished grip 
strength, and other impairments of the left wrist and hand 
have been attributed to the neuroma, left wrist, and 
neurological impairment due to that neuroma, and have been 
considered in the 30 percent evaluation assigned for that 
disability.  Those manifestations of left wrist disability 
cannot serve as the basis for an evaluation in excess of 10 
percent for the ganglion cyst, left wrist.  

In short, the only left wrist and hand symptoms for which a 
separate grant of service connection is not in effect are the 
symptoms directly related to the scar, which the veteran 
describes as tender and painful.  At the time that the 
veteran submitted this claim, applicable regulations for 
scars provided that a 10 percent evaluation was assigned for 
superficial scars that are poorly nourished with repeated 
ulceration or that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1996).  Scars could also be rated on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1996).

In this case, the veteran's scar is described as well-healed, 
and there is no evidence that the scar has ever been 
ulcerated.  The evidence establishes that the veteran's 
limitation of motion of the left wrist is attributed to the 
neuroma at the site of the prior excisions of the ganglion 
cyst, and is not due to the scar.  Since the limitation of 
motion of the veteran's wrist has been considered in the 
evaluation of the neuroma, it cannot be considered again as a 
basis for an increased or separate evaluation for the left 
wrist scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board takes note of amendments to the amended criteria 
for rating the skin, effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  The new criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head face, or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for a 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804 (2004).  Otherwise, scars will continue to be 
rated on the limitation of motion of the affected part.  38 
C.F.R. § 4.118, DC 7805.  Application of these criteria to 
the disability due to the veteran's left wrist scar does not 
result in an increased evaluation in excess of 10 percent or 
warrant an additional, separate, compensable evaluation under 
any DC other than DC 7804.

Other DCs under 38 C.F.R. § 4.118 are also potentially 
applicable to this claim.  DC 7819, both prior to August 30, 
2002, and after, specifies that new, benign skin growths are 
to be rated as analogous to scars, disfigurement, etc., using 
the criteria for eczema under Code 7806.  DC 7806, both prior 
to and after August 30, 2002, provides for assignment of a 10 
percent rating with exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating applies if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, DCs 7806, 7819.  However, the veteran has not reported 
any of these symptoms.  In the absence of any evidence of 
exfoliation, exudation or itching, a separate, compensable 
evaluation under DC 7806 is not warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

The Board has considered the veteran's complaints of pain at 
the left wrist.  However, the 10 percent evaluation in effect 
under DC 7804 is based on a tender or painful scar.  As a 10 
percent evaluation is the maximum schedular evaluation for a 
tender or painful scar, the veteran's complaints of pain, 
without other symptoms of disability, do not warrant an 
evaluation in excess of 10 percent for the ganglion cyst, 
left wrist, excluding the symptoms separately compensated 
under DC 8612, the criteria used to evaluate the service-
connected neuroma of the left wrist.  

Extraschedular considerations

The Board has also considered whether the evidence supports 
an extraschedular evaluation in excess of 10 percent for the 
postoperative scar residuals or whether there is any other 
residual of the service-connected ganglion, left wrist, for 
which the veteran has not yet been compensated.  The 
veteran's complaints of pain at the left wrist scar are 
contemplated by the 10 percent evaluation assigned under DC 
7804 for a painful scar.  The Board is unable to find any 
evidence of any symptom of left wrist disability which has 
not been compensated in this case.  The evidence establishes 
that the veteran's left wrist scar has not resulted in 
frequent periods of hospitalization.  The evidence does not 
establish that the severity of any of the manifestations of 
the ganglion, left wrist, otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
agrees with the RO's determination that an extraschedular 
evaluation is not warranted.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

The appeal for an evaluation in excess of 10 percent for a 
scar, recurrent ganglion cyst, left wrist, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


